904 F.2d 469
In re NWFX, INC. (Consolidated), Debtor.Allen W. BIRD, II, as Trustee for Northwest FinancialExpress, Inc., NWFX, Inc., and Gold FinancialExpress, Inc., Appellee,v.CROWN CONVENIENCE, Derby Refining, et al. (PyburnEnterprises, Inc.), Appellant.
No. 88-2395.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 19, 1990.Decided June 11, 1990.

Appeal from the United States District Court for the Western District of Arkansas;  Hon. H. Franklin Waters, U.S.D.C., Judge.
Mark Colbert, Little Rock, Ark., for appellant.
Charles Baker, Little Rock, Ark., for appellee.
Before LAY, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG, BOWMAN, WOLLMAN, MAGILL, and BEAM, Circuit Judges, en banc.
PER CURIAM.


1
In this matter, a panel of this court reversed the judgment of the district court.  In re NWFX, Inc., 881 F.2d 530 (8th Cir.1989).  The suggestion for rehearing en banc was granted, thus vacating the panel opinion.  After rehearing en banc, the judgment of the district court is now affirmed by an equally divided court.  Chief Judge Lay and Judges McMillian, Arnold, Wollman, and Magill vote to affirm the district court.  Judges Floyd R. Gibson, John R. Gibson, Fagg, Bowman, and Beam would reverse.  The clerk of the court is directed to issue the mandate forthwith.